Citation Nr: 0021807	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-47 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for arthritis of the right 
knee, arthritis of the left hip, and asthma.

Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1976 to March 
1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO rating decision that denied secondary 
service connection for arthritis of the right knee, arthritis 
of the left hip, and asthma; and increased the evaluation for 
the residuals of a right knee injury from zero to 10 percent 
under diagnostic code 5257, effective from July 1995.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of 
splenectomy, rated 30 percent; residuals of fracture of the 
left clavicle with strain of the left trapezius muscle and 
post-traumatic arthritis of the left acromio-clavicular (AC) 
joint, rated 10 percent; residuals of a right knee injury, 
rated 10 percent; hypertension, rated 10 percent; left hip 
scar, rated 10 percent; sinusitis, rated zero percent; and 
residuals of appendectomy, rated zero percent.

2.  Arthritis of the right knee was not present in service; 
osteoarthritis of the right knee is not demonstrated post 
service; and any gouty arthritis of the right knee, first 
noted many years after service, is not related to an incident 
of service or to a service-connected disability.

3.  There is no competent (medical) evidence linking the 
arthritis of the left hip, first found in the 1990's, to an 
incident of service or to a service-connected disability.

4.  There is no competent (medical) evidence linking the 
asthma, first found in the 1990's, to an incident of service 
or to a service-connected disability.

5.  The residuals of a right knee injury are manifested 
primarily by patellar chondromalacia and limitation of 
flexion with pain that produce no more than slight functional 
impairment; instability or limitation of motion with other 
symptoms that produce more that slight functional impairment 
are not found.


CONCLUSIONS OF LAW


1.  Arthritis of the right knee was not incurred in or 
aggravated by active service; arthritis of the right knee may 
not be presumed to have been incurred in active service; nor 
is arthritis of the right knee proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

2.  The claims for service connection for arthritis of the 
left hip and asthma are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for a rating higher than 10 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 
4.71a, Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Arthritis of the Right Knee

The veteran had active service from August 1976 to March 
1981.

Service medical records do not show the presence of arthritis 
of the right knee.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1980's 
and 1990's.  The more salient medical reports with regard to 
the claims being considered in this appeal are discussed in 
the appropriate sections of this decision.

The veteran underwent a VA medical examination in July 1981 
that included X-ray of the right knee.  Arthritis of the 
right knee was not found.

A private medical report shows that the veteran underwent 
physical examination in November 1993.  X-rays of the right 
knee did not demonstrate any bony abnormality.

The veteran underwent a VA medical examination in August 
1995.  X-rays of the right knee were unremarkable.

The veteran underwent a VA medical examination in November 
1997.  X-rays of the right knee revealed a faint small 
density just superior to the patella likely a focus of 
calcification ossification in the quad tendon.  An addendum 
to the report of this examination dated in January 1998 notes 
that the veteran did not have osteoarthritis of the right 
knee and that his diagnosis was gout.

The veteran underwent a VA medical examination in September 
1999.  X-rays of the right knee were negative.

A review of the evidence in the veteran's claims folder shows 
that service connection is currently in effect for residuals 
of splenectomy, rated 30 percent; residuals of fracture of 
the left clavicle with strain of the left trapezius muscle 
and post-traumatic arthritis of the left AC joint, rated 
10 percent; residuals of a right knee injury, rated 
10 percent; hypertension, rated 10 percent; left hip scar, 
rated 10 percent; sinusitis, rated zero percent; and 
residuals of appendectomy, rated zero percent.

The veteran's claim for service connection for arthritis of 
the right knee is well grounded, meaning it is plausible.  
While the overall medical evidence does not demonstrate the 
presence of osteoarthritis of the right knee, there were some 
clinical findings indicative of this condition demonstrated 
on X-rays of the right knee conducted in conjunction with the 
veteran's VA medical examination in November 1997 and a 
January 1998 addendum to the report of this examination shows 
the diagnosis of gout indicating a plausible basis for the 
claim for service connection for arthritis of the right knee.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 


Service medical records do not show the presence of arthritis 
of the right knee.  The post-service medical records do not 
demonstrate the presence of arthritis of the right knee until 
November 1997 when the veteran underwent a VA medical 
examination. At the November 1997 VA medical examination, X-
rays of the right knee reportedly revealed a small density 
just superior to the patella likely a focus of calcification, 
ossification in the quad tendon, but a January 1998 addendum 
to the report of this examination notes that the veteran does 
not have osteoarthritis of the right knee.  Nor does the 
other medical evidence of record, including X-rays of the 
right knee performed in conjunction with a VA medical 
examination in September 1999, show the presence of 
osteoarthritis of the right knee.  The January 1998 VA 
addendum to the report of the November 1997 VA medical 
examination notes that the veteran had a diagnosis of gout, 
but there is no medical evidence linking any gouty arthritis 
of the right knee that may now be present and first found 
many years after service to an incident of service or to a 
service-connected disability.

The Board notes the veteran's assertion that he has arthritis 
related to the service-connected residuals of a right knee 
injury, but this lay evidence is not sufficient to 
demonstrate the presence of a medical disability or to 
support a claim for service connection for a disability based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence in this case, the 
Board finds that it does not show the presence of 
osteoarthritis of the right knee or causally link any gouty 
arthritis of the right knee that may be present and first 
found many years after service to an incident of service or 
to a service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for 
arthritis of the right knee, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




II.  Service Connection for Arthritis of the Left Hip and 
Asthma

The threshold question to be answered with regard to the 
claims for service connection for arthritis of the left hip 
and asthma is whether the veteran has presented evidence of 
well-grounded claims; that is, evidence which shows that the 
claims are plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

With regard to the claim for service connection for arthritis 
of the left hip, the service medical records do not show the 
presence of this condition and the post-service medical 
records do not demonstrate arthritis of the left hip until 
the August 1995 VA medical examination.  X-rays of the pelvis 
and hips at the time of this examination revealed minimal 
degenerative changes of the left hip.  There is no medical 
evidence linking this condition to an incident of service or 
to a service-connected disability.  A claim for service 
connection for a disability is not well grounded where there 
is no medical evidence linking the claimed disability to an 
incident of service or to a service-connected disability.  
Caluza, 7 Vet. App. 498.

With regard to the claim for asthma, the service medical 
records do not show this condition and the post-service 
medical records do not reveal the presence of bronchial 
asthma until the early 1990's.  The medical evidence, 
however, does not link the bronchial asthma to an incident of 
service or to a service-connected disability.  As noted 
above, a claim for service connection of a disability is not 
well grounded where there is no medical evidence linking the 
claimed disability to an incident of service or to a service-
connected disability.  Caluza, 7 Vet. App. 498.

Statements from the veteran are to the effect that his 
arthritis of the left hip is causally related to the service-
connected left hip scar and that the bronchial asthma is 
causally related to the service-connected sinusitis, but this 
lay evidence is not sufficient to support claims for service 
connection based on medical causation.  Espiritu, 2 Vet. App. 
492.

There is no competent (medical) evidence linking the 
veteran's arthritis of the left hip and asthma, first found 
in the 1990's, to an incident of service or to a service-
connected disability, and the claims for service connection 
for these conditions are not plausible.  Hence, the claims 
are denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for arthritis of the left hip and asthma on the 
merits and finds no prejudice to the veteran in appellate 
denial of the claims as not well grounded.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).


The veteran is advised that he may reopen a previously denied 
claim for service connection of a disability at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


III.  Increased Evaluation for Residuals of a Right Knee 
Injury

Service medical records show that the veteran sustained a 
laceration of the right knee in an automobile accident in 
1978.  The report of his VA medical examination in July 1981 
notes that he had recurrent pain and soreness of the right 
knee, but no objective abnormalities were found.

An August 1981 RO rating decision granted service connection 
for residuals of a right knee injury.  A zero percent 
evaluation was assigned for this condition under diagnostic 
code 5299, effective from March 1981.  The rating for this 
right knee condition remained unchanged until the March 1996 
RO rating decision increased it to 10 percent under 
diagnostic code 5257, effective from July 1995.

The private medical report of the veteran's medical 
examination in November 1993 notes his complaints of right 
knee discomfort of recent onset.  There was moderate 
effusion.  He had positive patellar femoral apprehension that 
was increased with straight leg raising.  The knee was 
stable.  The impression was patella femoral syndrome with 
probable mild chondromalacia.

The report of the veteran's VA medical examination in August 
1995 notes that he recently had fluid aspirated from his 
right knee.  The circumference of the right knee was a half-
inch greater than the circumference of the left knee.  
Flexion of the right knee was limited to 90 degrees.  He had 
full extension of the right knee.  The gait on short testing 
showed a slight favoring of the right lower extremity.  There 
was slight instability noted of the right knee, but not to a 
marked degree.  Straight leg raising could be done only to 60 
degrees above the horizontal on either side.  The examiner 
could not ascertain whether the veteran's right knee 
limitations were related to voluntary restriction or actual 
structural limitation of the joint.

At the November 1997 VA medical examination, the veteran 
complained of significant progressive pain in the right knee.  
He had active range of motion in the right knee from zero to 
110 degrees.  Tenderness was elicited to valgus and varus 
stressor on the knee over the lateral aspect of the right 
knee.  Anterior and posterior drawer signs were negative.  
There was no increase in ligamentous instability.  Patellar 
laxity was noted.  Positive crepitus was noted.  No 
tenderness was elicited to an axial load placed to the right 
knee.  No neurological deficits were found in the right lower 
extremity.  The impression was patellofemoral syndrome with 
patellar chondromalacia of the right knee that seemed related 
to the injury sustained in service.  The examiner found no 
weakness, fatigue or incoordination related to the right knee 
condition other than as noted in the report of this 
examination, and noted that the veteran could have decreased 
range of motion with flare-ups, but this could not be 
quantified further without examination at the time of the 
flare-up.

At the September 1999 VA medical examination, the veteran 
complained of right knee pain that produced functional 
impairment and that he occasionally needed a cane to 
ambulate.  No muscle atrophy was noted in the right lower 
extremity.  No joint effusion was noticed in the right knee.  
He had active flexion of the right knee to around 120 degrees 
and full extension.  Strength was 5/5.  His gait was normal.  
He was able to do some standing to squatting and back to 
standing, but with complaints of right knee pain.  The 
assessment was persistent right knee pain with diagnosis of 
patellar chondromalacia of the right knee.

The veteran's claim for an increased evaluation for residuals 
of a right knee injury is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The medical evidence indicates that the veteran has 
patellofemoral syndrome with patellar chondromalacia of the 
right knee that the Board cannot disassociate from the 
residuals of the right knee injury.  Under the circumstances, 
the Board concedes service connection for this condition.

The Board notes that the veteran has been assigned a 
10 percent evaluation for the residuals of the right knee 
injury under diagnostic code 5257, but the overall medical 
evidence does not show that he has instability of the right 
knee.  While slight instability of the right knee was noted 
at the time of the August 1995 VA medical examination, the 
examiner was not certain as to whether this restriction was 
related to voluntary restriction or actual right knee 
abnormality.  The reports of the veteran's VA medical 
examination in 1997 and 1999 do not show instability, and the 
Board finds that the evidence does not show the presence of 
this manifestation.

The medical evidence does show that the veteran has right 
knee pain with slight noncompensable limitation of flexion.  
While the limitation of flexion of the right knee is 
noncompensable under the criteria of diagnostic code 5260, 
consideration of the functional impairment due to pain and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 support the 
assignment of a 10 percent rating for the right knee 
disability under this diagnostic code.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The evidence, however, does not show 
right knee symptoms, including functional impairment due to 
pain, weakness, instability or fatigue that support the 
assignment of a 20 percent rating for the right knee 
condition.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for residuals of a right knee 
injury, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.










ORDER

Service connection for arthritis of the right knee is denied.

The claims for service connection for arthritis of the left 
hip and asthma are denied as not well grounded.

An increased evaluation for residuals of a right knee injury 
is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

